Exhibit 10

EXECUTION COPY

February 22, 2019

Lawrence P. Tu

c/o CBS Corporation

51 W. 52nd Street

New York, NY 10019

Dear Larry:

This letter (“Separation Agreement”) is to confirm the terms of your separation
from CBS Corporation (“CBS”), effective April 30, 2019 (the “Separation Date”).

 

1.

Separation Date. You hereby resign from CBS, and CBS accepts your resignation on
the following terms, effective on the Separation Date. You recognize and agree
that your employment with CBS ceases on the Separation Date. For purposes of
this Separation Agreement and the employment agreement between you and CBS,
dated as of June 1, 2017 and as subsequently amended by letter agreement dated
April 25, 2018 (together, the “Employment Agreement”), you shall be deemed to
have resigned your employment pursuant to paragraph 7(c)(i) of the Employment
Agreement, notwithstanding the written notice and procedural requirements set
forth therein. The provisions of the Employment Agreement intended to survive
your termination of employment and that are not superseded by this Separation
Agreement shall remain in effect as written. A copy of the Employment Agreement
is attached hereto as Appendix I.

 

2.

Transition Period. Beginning March 1, 2019, you will cease serving as the Chief
Legal Officer of CBS, and will instead serve as a Senior Advisor to the Chief
Executive Officer of CBS (the “CEO”) through the Separation Date (such period
beginning March 1, 2019 and ending on the Separation Date, the “Transition
Period”), taking on such assignments concerning the business and affairs of CBS
and its subsidiaries as may be reasonably requested by the CEO. During the
Transition Period, your primary duty and responsibility will be to ensure a
smooth transition and transfer of knowledge concerning the legal affairs and
priorities of CBS to your successor. It is the intent of the parties, and the
parties hereby acknowledge, that during the Transition Period, the level of bona
fide services reasonably anticipated to be performed by you will remain at a
level such that you will not be considered to have incurred a “separation from
service” (within the meaning of Code Section 409A) upon commencement of the
Transition Period.

 

3.

Receipt of All Monies Owed. You acknowledge that, upon the Separation Date, you
will be entitled to receive the following, all subject to necessary withholdings
and deductions:



--------------------------------------------------------------------------------

Lawrence P. Tu

February 22, 2019

Page 2

 

  (a)

all salary, wages or other compensation accrued to your Separation Date; and

 

  (b)

payment for all accrued and unused vacation and/or personal days in accordance
with company policy.

In addition, CBS will reimburse you for any outstanding bona fide business
expenses that are incurred on or prior to the Separation Date and properly
documented and submitted no later than May 31, 2019. Such reimbursement will be
provided in accordance with Paragraph 5 of the Employment Agreement upon CBS’s
receipt of appropriate documentation with respect to such expenses.

Your receipt of the payments and benefits set forth in this Section 3 is not
contingent upon your signature to this Separation Agreement. You also
acknowledge that (i) prior to execution of this Separation Agreement, you have
at all times been properly compensated in accordance with applicable laws;
(ii) except as provided by this Separation Agreement, no other monies are owed
to you and CBS has paid to you all wages that it concedes are owed to you; and
(iii) CBS is not requiring that you execute this Separation Agreement in order
to obtain any wages concededly owed to you.

 

4.

Severance Payments and Benefits. In consideration of your signing the general
release and waiver of claims attached hereto as Appendix II (the “Release of
Claims”) within 60 days following (but not before) the Separation Date, CBS will
provide you with the compensation and benefits described in Paragraphs
7(c)(ii)(A), (B), (C), (D) and (E) of the Employment Agreement, each of which
you would otherwise not be entitled to receive, payable or provided in
accordance with the schedules set forth therein. You acknowledge and agree that
you shall not be eligible to receive severance payments and benefits under any
other plan, policy, program or agreement, including any executive retention plan
or program, other than as set forth in the preceding sentence, and you will not
receive any prorated bonus for the portion of calendar year 2019 ending on the
Separation Date.

 

5.

Release Effective Date. As set forth in Paragraph 7(j) of the Employment
Agreement, the payments and benefits described in Section 4 are expressly
conditioned upon (x) your execution following (but not before) the Separation
Date and delivery to CBS of the Release of Claims and (y) such Release of Claims
becoming effective and irrevocable in its entirety (i.e., the expiration of the
seven (7) day revocation period), within sixty (60) days following the
Separation Date (i.e., on or before May 14, 2019) (the “Release Effective
Date”). If at any time during such 60-day period any cash severance payments are
scheduled to be paid to you pursuant to Section 4, and you have not executed the
Release of Claims and/or it has not become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest and shall be paid to you on the first regular payroll date
following the Release



--------------------------------------------------------------------------------

Lawrence P. Tu

February 22, 2019

Page 3

 

Effective Date. Similarly, vesting of any outstanding equity awards shall be
suspended until the Release Effective Date. Your failure or refusal to timely
sign and deliver the Release of Claims or your revocation of an executed and
delivered Release of Claims in accordance with applicable laws, whether
intentionally or unintentionally, will result in the forfeiture of the payments
and benefits under Section 4.

 

6.

Continued Application of Certain Covenants. You acknowledge and agree that all
restrictive covenants set forth in your Employment Agreement, including, without
limitation, the covenants set forth in paragraphs 6(a) (Non-Compete); 6(b)
(Non-Disclosure of Confidential Information); 6(c) (Non-Solicitation); 6(d)
(Ownership of Work Product); 6(e) (Litigation); 6(f) (Interviews and Speeches,
etc.); and 6(g) (Company Property) shall each continue to apply for the time
period following the Separation Date as set forth in the terms of such
provisions.

 

7.

Preservation of Certain Rights. Nothing in the Release of Claims set forth in
Appendix II or elsewhere in this Separation Agreement, prevents or prohibits you
from filing any claim that cannot be waived and/or relinquished pursuant to
applicable laws, including but not limited to the right to file a charge or
participate in any investigation with the Equal Employment Opportunity
Commission or any other governmental or administrative agency that is
responsible for enforcing a law on behalf of the government. However, you also
acknowledge and understand that because you are waiving and releasing all claims
for monetary damages and any other form of personal relief, you may only seek
and receive non-personal forms of relief through any such claim.

 

8.

Reference Inquiries. In response to any reference inquiries, consistent with
current CBS policy, CBS will only release your dates of employment and last
position held. You agree to direct any such inquiries to CBS Human Resources.

 

9.

Communications. CBS agrees that you shall be given a reasonable opportunity to
review the content of any external announcement regarding your separation from
CBS prior to its release.

 

10.

Return of Company Property. You will return to CBS, as soon as practicable, all
copies of all files, materials and all other documents in your possession,
whether or not prepared by or for you, relating to the business or affairs of
CBS or any of its officers, directors, or employees on or before the Separation
Date, including but not limited to identification cards, credit cards,
purchasing cards, keys, and equipment.

 

11.

Passwords. You agree that at CBS’s request, you will disclose to CBS all
passwords to all password protected files, software and hardware which have been
created or protected by you and which are on CBS’s computers.



--------------------------------------------------------------------------------

Lawrence P. Tu

February 22, 2019

Page 4

 

12.

Section 409A (Tax Implications). To the extent applicable, it is intended that
the compensation arrangements under the Separation Agreement be in full
compliance with Section 409A. The Separation Agreement shall be construed in a
manner to give effect to such intention. In no event whatsoever (including, but
not limited to, as a result of this section or otherwise) shall CBS, CBS
Corporation or any of CBS Corporation’s affiliated companies be liable for any
tax, interest or penalties that may be imposed on you under Section 409A.
Neither CBS, CBS Corporation nor any of CBS Corporation’s affiliated companies
shall have any obligation to indemnify or otherwise hold you harmless from any
or all such taxes, interest or penalties, or liability for any damages related
thereto. Each payment made pursuant to any provision of this Separation
Agreement shall be considered a separate payment and not one of a series of
payments for purposes of Section 409A. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Section 409A.

 

13.

Dispute Resolution and Governing Law. You and CBS agree that any disputes
arising out of or relating to this Separation Agreement or to a breach or
alleged breach thereof will be resolved in accordance with the provisions of
Paragraph 17 of the Employment Agreement. This Separation Agreement and all
matters and issues collateral related thereto shall be governed by the laws of
the State of California.

 

14.

Severability. This Separation Agreement has several distinct provisions. The
parties have attempted to create an agreement that is lawful and enforceable in
all respects. Should any part, term, or provision of this Separation Agreement
be declared or determined by any Court or other tribunal of appropriate
jurisdiction to be invalid or unenforceable, any such invalid or unenforceable
part, term, or provision shall be automatically deemed amended to give the
fullest effect possible to the original intent of the affected provision (and if
not capable of being so amended, only the provision so affected shall be deemed
stricken or severed) and any and all of the other terms of the Separation
Agreement, as so amended, or in the absence of the affected provision, shall
remain in full force and effect to the fullest extent permitted by law.

 

15.

Entire Understanding. This Separation Agreement, together with the Employment
Agreement, contains the entire understanding between you and CBS with respect to
the subject matter contained in this Separation Agreement, and can be changed
only by a writing signed by both parties. In the event of a conflict between the
terms of this Separation Agreement and the Employment Agreement, the Employment
Agreement shall be deemed amended by this Separation Agreement to the extent
necessary to give effect to the provisions hereof, including, without
limitation, Section 2 of this Separation Agreement. Either party’s failure to
insist upon strict adherence to any term of this Separation Agreement shall not
be considered a waiver, or deprive either party of



--------------------------------------------------------------------------------

Lawrence P. Tu

February 22, 2019

Page 5

 

  the right thereafter to insist on strict adherence to that or any other term
of this Separation Agreement.

 

16.

Paragraph Captions. All paragraph captions in this Separation Agreement are
inserted for convenience of reference only and shall not be considered in
construing this Separation Agreement.

 

17.

Time to Consider the General Release. You understand and agree that by executing
the Release of Claims attached hereto as Appendix II following the Separation
Date, you are waiving and releasing any rights or claims that you may have under
the Age Discrimination in Employment Act (“ADEA”). You understand that you are
not waiving rights or claims that may arise after the date the Release of Claims
is executed. You further represent that you understand you may revoke the
Release of Claims within seven (7) calendar days of signing it. You understand
that to revoke the Release of Claims, you must put the revocation in writing and
deliver it by hand, mail or email to Stephen D. Mirante, EVP, Chief
Administrative Officer, 51 W. 52nd Street, New York, NY 10019 (if by email, to
Mr. Mirante’s corporate email address). For such revocation to be effective,
written notice must be received by CBS no later than the seventh (7th) calendar
day after you sign the Release of Claims. If you revoke the Release of Claims
(or you fail or refuse to sign the Release of Claims) such that the Release of
Claims does not become effective and irrevocable within the prescribed 60-day
period as described in Sections 4 and 5 above and Paragraph 7(j) of the
Employment Agreement, then your employment will still be terminated but you
shall not be entitled to receive any of the payments or benefits described in
Section 4 above (and paragraph 7(c)(ii) of the Employment Agreement).

 

18.

Counterparts and Electronic Transmission. This Separation Agreement may be
executed in counterpart originals, each of which shall be an original, with the
same effect as if the signatures were upon the same instrument. Delivery of an
executed counterpart of this Separation Agreement by facsimile or by electronic
transmission (e.g., .pdf or .tif file) shall be effective as delivery of an
original executed counterpart of this Separation Agreement, but each party
hereto shall then each deliver to the other party hereto within a reasonable
time after execution of this Separation Agreement an original signature on the
Separation Agreement.

 

19.

Review of this Agreement Prior to Signing. You represent and agree that:

 

  (a)

You have been advised in writing by CBS in this Separation Agreement that you
should consult an attorney prior to signing this Separation Agreement or the
attached Release of Claims (after the Separation Date) that you have been given
an adequate opportunity to seek the advice of an attorney;



--------------------------------------------------------------------------------

Lawrence P. Tu

February 22, 2019

Page 6

 

  (b)

You have carefully read this Separation Agreement and the attached Release of
Claims in their entirety, fully understand all of their terms, and are fully
aware of the legal effect of the Separation Agreement and the Release of Claims;
and

 

  (c)

You are voluntarily and knowingly entering into this Separation Agreement
without the threat of coercion or duress and with the intent to be legally bound
by its terms.

 

  (d)

You acknowledge that you have been given not less than twenty-one (21) calendar
days to review and consider signing the attached Release of Claims following the
Separation Date, and understand that you have seven (7) calendar days to revoke
it after signing.

[signature page to follow]



--------------------------------------------------------------------------------

Please indicate your understanding and acceptance of the foregoing by signing in
the space provided below and returning this Separation Agreement signed by you
to the undersigned.

 

CBS CORPORATION By:  

/s/ Stephen D. Mirante

  Stephen D. Mirante   EVP, Chief Administrative Officer

 

ACCEPTED AND AGREED TO:

/s/ Lawrence P. Tu

Lawrence P. Tu

2/22/19

Date

Att. (Appendix I – Employment Agreement and Appendix II – General Release and
Waiver of Claims)



--------------------------------------------------------------------------------

Appendix I

EMPLOYMENT AGREEMENT

[A copy of the employment agreement dated as of June  1, 2017 between CBS
Corporation and Lawrence P. Tu has been filed with the Securities and Exchange
Commission as Exhibit 10(b)
[http://www.sec.gov/Archives/edgar/data/813828/000081382817000048/cbs_ex10b-093017.htm]
to the Quarterly Report on Form 10-Q of CBS Corporation for the quarter ended
September 30, 2017, and a copy of the letter agreement dated April 25, 2018,
amending the employment agreement dated as of June 1, 2017 between CBS
Corporation and Lawrence P. Tu, has been filed with the Securities and Exchange
Commission as Exhibit 10(a)
[http://www.sec.gov/Archives/edgar/data/813828/000081382818000026/cbs_ex10a-033118.htm]
to the Quarterly Report on Form 10-Q of CBS Corporation for the quarter ended
March 31, 2018.]



--------------------------------------------------------------------------------

Appendix II

GENERAL RELEASE AND WAIVER OF CLAIMS

I acknowledge, understand and agree that in consideration of CBS Corporation’s
(“CBS”) agreement to pay me the payments and benefits described in Section 4 of
the Separation Agreement between CBS and me, dated February 22, 2019 (which
payments and benefits are also described in paragraph 7(c)(ii) of the Employment
Agreement between CBS and me, dated as of June 1, 2017 and as subsequently
amended on April 25, 2018 (the “Employment Agreement”)), l have no claim against
CBS or any predecessor, or any subsidiaries and other related entities, and/or
their respective officers, directors and employees (hereinafter collectively
referred to as the “Company”) and I HEREBY WAIVE (GIVE UP) ANY CLAIMS WHICH I
MAY NOW HAVE, WHETHER KNOWN OR UNKNOWN, AGAINST the Company, and will not now,
or in the future, accept any recovery in any forum, nor will I pursue or
institute any claim, suit or legal action against the Company or their
successors and assigns, which is based upon or arises out of any aspect of my
employment with or separation from the Company including, but not limited to,
any claims for attorneys’ fees, any claims which l may have under any contract
or policy, whether such contract or policy is written or oral, express or
implied, and any claims which I may have based upon any Federal, State or Local
statutes, orders or regulations, including but not limited to those concerning
leaves of absence (including the Family and Medical Leave Act of 1993, as
amended) and those concerning discrimination on any basis including, but not
limited to, race, color, creed or religion, sex, sexual harassment, national
origin, age (including the Age Discrimination in Employment Act of 1967, as
amended), handicap or disability, marital status, height, weight, sexual
orientation or genetic information.

Notwithstanding the foregoing, I have not waived and/or relinquished any rights
I may have to file any claim that cannot be waived and/or relinquished pursuant
to applicable laws, including the right to file a charge or participate in any
investigation with the Equal Employment Opportunity Commission or any other
governmental or administrative agency. In addition, I have not waived and/or
relinquished any rights I may have to enforce the terms of the Separation
Agreement (or the Employment Agreement, to the extent not superseded by the
Separation Agreement), or any rights I may have to vested benefits under
employee benefit plans (such as 401(k)) or the Company’s deferral plans; to
indemnification under the Company’s articles of incorporation, by-laws or state
law, to unemployment benefits (application for which CBS shall not contest) or
workers’ compensation benefits.

I hereby expressly waive and release any and all rights, causes of action,
liabilities, demands, and claims of any kind or nature under Section 1542 of the
California Civil Code or any analogous state, local or federal law, and do so
understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542, which provides: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF



--------------------------------------------------------------------------------

KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

This release is not intended to apply to insured or vested benefits, if any, for
which I am eligible, pursuant to the terms of any employee benefit plan in which
I am, or have been, a participant.

I HAVE CAREFULLY READ AND FULLY UNDERSTAND THE PROVISIONS OF THIS ACKNOWLEGMENT
AND RELEASE OF CLAIMS. I UNDERSTAND THAT I HAVE THE RIGHT TO AND CONFIRM THAT I
HAVE CONSULTED AN ATTORNEY BEFORE SIGNING THIS ACKNOWLEDGMENT AND RELEASE OF
CLAIMS. I UNDERSTAND THAT I HAVE NOT LESS THAN 21 DAYS FROM THE DATE OF
RECEIVING THIS ACKNOWLEDGMENT AND RELEASE OF CLAIMS TO CONSIDER IT AND TO
CONSULT FURTHER WITH AN ATTORNEY. I ALSO UNDERSTAND THAT IF I SIGN THIS RELEASE,
I HAVE SEVEN (7) DAYS TO REVOKE IT. I UNDERSTAND THAT TO REVOKE THIS RELEASE, I
MUST PUT THE REVOCATION IN WRITING AND DELIVER IT BY HAND OR BY MAIL TO STEPHEN
D. MIRANTE, EXECUTIVE VICE PRESIDENT, CHIEF ADMINISTRATIVE OFFICER, CBS
CORPORATION, 51 WEST 52ND STREET, NEW YORK, NY 10019 (IF BY ELECTRONIC MAIL, TO
MR. MIRANTE’S CORPORATE EMAIL ADDRESS) (IT MUST BE RECEIVED) WITHIN SEVEN
(7) CALENDAR DAYS OF THE DATE I SIGNED IT. I FURTHER UNDERSTAND THAT PAYMENTS TO
WHICH I MAY BECOME ENTITLED BY SIGNING THIS RELEASE WILL NOT BE PAID UNTIL AFTER
THE 7 DAYS DURING WHICH I MAY REVOKE IT, OR AFTER THE TERMINATION DATE,
WHICHEVER IS LATER I AM SIGNING THIS RELEASE VOLUNTARILY.

 

 

LAWRENCE P. TU

 

DATE

 

*

This Release of Claims is to be executed and returned to CBS no earlier than the
Separation Date.